In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Kings County (Rappaport, J.), entered October 14, 1997, wlaich, upon an order granting the defendant’s motion for summary judgment dismissing the complaint and denying his cross motion for leave to amend the summons and complaint to name an additional party, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
The plaintiff commenced this action against the defendant Four Keys Enterprises, individually and doing business as Show World Center (hereinafter Four Keys), to recover damages for personal injuries. More than three years after the *478cause of action accrued, the plaintiff cross-moved to amend the summons and complaint to name 303 West 42nd Street Enterprises, Inc. (hereinafter 303 West 42nd), as a defendant. In opposition, it was argued that the Statute of Limitations period had expired, and that 303 West 42nd was not united in interest with Four Keys.
The record supports the Supreme Court’s determination that 303 West 42nd is not united in interest with Four Keys (see, CPLR 203 [b]; Buran v Coupal, 87 NY2d 173; Ravello v City of New York, 249 AD2d 530; Desiderio v Rubin, 234 AD2d 581). Accordingly, the Supreme Court properly denied the plaintiff’s cross motion for leave to amend the summons and complaint to name an additional defendant.
The motion of Four Keys for summary judgment dismissing the complaint was properly granted. Ritter, J. P., Thompson, Pizzuto and McGinity, JJ., concur.